ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-027, concluding that CHARLES S. ADUBA-*192TO of FREEHOLD, who was admitted to the bar of this State in 1980, and who thereafter was suspended from the practice of law pursuant to Rule 1:20 — 13(b) by Order of this Court filed November 27, 2001, and who remains suspended at this time, should be suspended from the practice of law for a period of one year for violating RPC 8.4(b) (criminal act that reflects adversely on his fitness as a lawyer);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to demonstrate that he is free of drugs and that following reinstatement, he be required to submit to random drug testing overseen by the Office of attorney Ethics for a period of one year;
And good cause appearing;
It is ORDERED that CHARLES S. ADUBATO is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to November 26, 2001; and it is further
ORDERED that with any application for reinstatement to practice, respondent shall submit medical proof that he is free of drugs; and it is further
ORDERED that on reinstatement, respondent shall submit to random drug testing to be overseen by the Office of Attorney Ethics, for a period of one year, and until the further Order of the Court; and it is
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
*193ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.